DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and SEQ ID NO: 9 in the reply filed on 8/30/21 is acknowledged. The sequences have been rejoined and are free of the prior art.
Since the instantly elected claims are rejected, but not rejected under 35 USC 102 or 103, the method claims have been rejoined in interest of compact prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-18, 20, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim 1 recites “LPA”, but does not recite what LPA is short for.  From a google search, LPA can have various meanings including “lysophosphatidic acid” or “lipoprotein(a)”.  Appropriate correction is required.
Additionally, the claim does not recite a length limitation for the nucleic acid, but rather is directed to any nucleic acid of any length (i.e. thousands of nucleotides) that comprises at least one duplex region (i.e. any number of duplex regions) that comprise any length of a portion of a first strand, wherein said first strand is at least partially complementary (i.e. a single nucleotide) to at least a portion (i.e. a single nucleotide)  of RNA transcribed by the LPA gene, wherein the first strand comprises SEQ ID NO: 9 (19-mer).  
The claims read upon varying configurations of compounds with different numbers of duplexes and varying length ranges (no limitation) that comprises SEQ ID NO: 9 and a duplex of at least a single nucleotide.  The specification does not adequately describe this genus of compounds.
The specification does not adequately describe the structure required for the agent to function by inhibiting expression of LPA as claimed.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being nucleic acids that inhibit LPA within the instantly broad recited structural characteristics.  The species disclosed in the specification are not representative of the entire claimed genus.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as 
With regards to siRNAs, to achieve the desired function, it appears that the structure is required to be of a shorter length than the claimed genus which has no length limitation.  For example, Elbashir et al. (The EMBO Journal, Vol. 20, No. 23, pages 6877-6888, 2001) teaches that duplexes of 21-23 nt RNAs are the sequence specific mediators of RNAi and that even single mismatches between the siRNA duplex and the target mRNA abolish interference (abstract and page 6888).
Claim 4 limits the length of one strand only; and claim 5 limits the duplex region but not the nucleic acid itself.
Claim 25 recites that the disease or pathology is one “associated with elevated levels of Lp(a)-containing particles”, which is a genus of diseases or pathologies that have not been adequately described in the specification.  One would not be able to readily recognize which diseases or pathologies have any association to elevated levels of Lp(a)-containing particles.  Without further description of the genus, one would not be able to recognize that applicant was in possession of the entire genus at the time of filing.
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for nucleic acids within the instant enormous genus that are inhibitory of the 


Claims 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting LPA via delivery siRNAs comprising the instantly recited sequences, does not reasonably provide enablement for broad delivery of any compound of any length comprising the instant sequences and various numbers of duplexes and a predictable outcome of treatment of any disease, disorder, or syndrome.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method of broad delivery of any compound of any length comprising the instant sequences and various numbers of duplexes and a predictable outcome of treatment of any disease, disorder, or syndrome.
The specification does not draw an adequate nexus between delivery of the instant genus of compounds, or even delivery of LPA specific siRNA, and the predictable outcome of the treatment of any possible disease, disorder, or syndrome, which clearly embraces an enormous genus of diseases, disorders, or syndromes that have not been shown to be reliant upon LPA alone.
The specification does not demonstrate treatment of even a single species of disease, disorder, or syndrome.  The specification demonstrates LPA targeted siRNA with a resultant LPA inhibition.
The specification does not draw an adequate nexus between inhibition of LPA and the predictable treatment of any of the instantly recited diseases; or the predictable reduction of risk of an individual developing any disease or pathology that has any association with elevated levels of Lp(a)-containing particles.
Braddock (US 2011/0110886 A1) teaches that [0007] ATX is an extracellular prometastatic enzyme and therefore an attractive molecular target for 
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of treating an enormous genus of diseases, disorders, and syndromes via inhibition of LPA alone encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of RNA in vivo by the broadly disclosed de novo determine; the stability of the siRNA molecule in vivo, delivery of the siRNA molecule to the whole organism, specificity to the target tissue in vivo, dosage and toxicity in vivo, and entry of the molecule into the cell in vivo and the effective action therein.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY H BOWMAN/Primary Examiner, Art Unit 1635